J-S66045-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                    Appellee             :
                                         :
               v.                        :
                                         :
TAJI J. LEE,                             :
                                         :
                    Appellant            :           No. 2005 MDA 2013

           Appeal from the PCRA Order entered on April 23, 2012
              in the Court of Common Pleas of Centre County,
            Criminal Division, No(s): CP-14-CR-0000333-2005;
            CP-14-CR-0000334-2005; CP-14-CR-0000335-2005;
            CP-14-CR-0000336-2005; CP-14-CR-0000793-2005

BEFORE: BENDER, P.J.E., SHOGAN and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                    FILED DECEMBER 23, 2014

      Taji J. Lee (“Lee”), pro se,1 appeals from the Order dismissing his

second Petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      The PCRA court concisely set forth the relevant history underlying this

appeal in its Opinion dated February 21, 2014 (hereinafter referred to as

“Rule 1925(a) Opinion”), which we incorporate herein by reference.       See




1
 On August 28, 2012, the PCRA court granted Lee’s request to remove his
PCRA counsel and proceed pro se.
J-S66045-14

Rule 1925(a) Opinion, 2/21/14, at 1-4.2         Ronald McGlaughlin, Esquire

(hereinafter “Attorney McGlaughlin”) represented Lee at trial and on direct

appeal.

      Following the entry of the PCRA court’s October 28, 2013 Order

“reinstat[ing Lee’s] PCRA appeal rights in their entirety,” 3 Lee timely filed a

pro se Notice of Appeal and a court-ordered Pa.R.A.P. 1925(b) Concise

Statement of Errors Complained of on Appeal. In response, the PCRA court

issued its Rule 1925(a) Opinion.

      On appeal, Lee presents the following issues for our review:

      1. Did the [PCRA] court err in failing to find [Attorney
         McGlaughlin] ineffective for failing to strike [a] biased
         juror?

      2. Did the [PCRA] court err in failing to find [Attorney
         McGlaughlin] ineffective for erroneously advising [Lee] that
         he could not testify?

      3. Did the [PCRA] court err in failing to find [Attorney
         McGlaughlin] ineffective for failing to litigate prosecutorial
         misconduct in withholding discovery documents?

      4. Did the [PCRA] court err in failing to find [Attorney
         McGlaughlin] ineffective for failing to object [to] or
         challenge the propriety of [the] jury instruction for


2
  We observe that the PCRA court incorrectly states the date on which this
Court affirmed Lee’s judgment of sentence as January 16, 2009. In fact, we
affirmed the judgment of sentence on March 10, 2008.                  See
Commonwealth v. Lee, 953 A.2d 601 (Pa. Super. 2008) (unpublished
memorandum).      The Pennsylvania Supreme Court subsequently denied
allowance of appeal on December 17, 2008. See Commonwealth v. Lee,
962 A.2d 1196 (Pa. 2008).
3
  The Commonwealth did not appeal from the Order reinstating Lee’s appeal
rights, nunc pro tunc.

                                   -2-
J-S66045-14

          entrapment, and for dismissing [this] claim without [a]
          hearing?

       5. Did the [PCRA] court err in failing to find [Attorney
          McGlaughlin] ineffective for failing to properly develop
          [Lee’s] entrapment issue on direct review, and for
          dismissing [this] claim without [a] hearing?

       6. Did the [PCRA] court err in failing to find [Attorney
          McGlaughlin] ineffective for failing to correct the record on
          [direct] appeal?

       7. Did the [PCRA] court err in failing to find [Attorney
          McGlaughlin] ineffective for failing to brief [the] issue of
          perjury suborned by [the] Commonwealth[, which issue
          was] raised in [Lee’s Pa.R.A.P.] 1925(b) Statement [on
          direct appeal]?

       8. Did the [PCRA] court err in failing to find [Attorney
          McGlaughlin] ineffective for failing to litigate [the issue of]
          prosecutorial misconduct in suborning perju[ry before the]
          grand jury, and [by] dismissing [this] claim without [a]
          hearing?

       9. Did the [PCRA] court err in failing to find [Attorney
          McGlaughlin] ineffective for failing to properly frame and
          litigate [Lee’s] recusal claim on direct review, and [by]
          dismissing [this] claim without [a] hearing?

      10. Did the [PCRA] court err in failing to find [Attorney
          McGlaughlin] ineffective for failing to litigate [the issue of]
          prosecutorial misconduct by the [Commonwealth for]
          depriving [Lee] from calling witnesses thr[ough] threats of
          perjury charges, and [by] dismissing [this claim] without
          [a] hearing?

Brief for Appellant at 5-6 (capitalization omitted).4

      The applicable standards of review regarding the dismissal of a PCRA

petition and ineffectiveness claims are as follows:


4
  We note that, like Lee’s Statement of Questions Presented, his appellate
brief is voluminous, spanning 70 pages.

                                   -3-
J-S66045-14

             Our standard of review of a PCRA court’s [dismissal] of a
      petition for post[-]conviction relief is well-settled: We must
      examine whether the record supports the PCRA court’s
      determination, and whether the PCRA court’s determination is
      free of legal error.    The PCRA court’s findings will not be
      disturbed unless there is no support for the findings in the
      certified record.

                                 ***

             It is well-established that counsel is presumed to have
      provided effective representation unless the PCRA petitioner
      pleads and proves all of the following: (1) the underlying legal
      claim is of arguable merit; (2) counsel’s action or inaction lacked
      any objectively reasonable basis designed to effectuate his
      client’s interest; and (3) prejudice, to the effect that there was a
      reasonable probability of a different outcome if not for counsel’s
      error. The PCRA court may deny an ineffectiveness claim if the
      petitioner’s evidence fails to meet a single one of these prongs.
      Moreover, a PCRA petitioner bears the burden of demonstrating
      counsel’s ineffectiveness.

Commonwealth v. Franklin, 990 A.2d 795, 797 (Pa. Super. 2010)

(citations omitted).

      Lee first argues that Attorney McGlaughlin was ineffective for failing to

seek the removal of one of the jurors who heard Lee’s case, Jason Baney

(“Baney”). See Brief for Appellant at 16-19. Lee points out that Baney had

informed the trial court, during trial, that Baney’s father worked at the

Centre County Correctional Facility (where Lee was incarcerated at the

time), which, Baney stated, caused him concern for his safety.        Id. at 16

(citing N.T., 5/23/06, at 346-50). Lee additionally asserts that Baney was

prejudiced against him because Baney (1) allegedly saw sheriffs escorting




                                  -4-
J-S66045-14

Lee out of the courthouse in handcuffs;5 and (2) heard a news story

pertaining to Lee’s case.   See Brief for Appellant at 16, 17.    According to

Lee, “[h]ad [Attorney McGlaughlin] objected to the trial court[’]s failure to

not immediately decide [] Baney’s partiality …, [] Baney could have been

removed from the jury, or[,] upon the trial court[’]s refusal to remove []

Baney, [Attorney McGlaughlin] could have motioned the court for a mistrial

….” Id. at 19.

      The PCRA court addressed this claim in its Rule 1925(a) Opinion, and

correctly determined that Attorney McGlaughlin was not ineffective, since

Lee had personally decided that he wanted to keep Baney on the jury. See

Rule 1925(a) Opinion, 2/21/14, at 6-7; see also N.T., 5/25/06, at 1269-70

(wherein Attorney McGlaughlin informed the trial court judge, prior to

deliberations, that “I have discussed it with my client, and … [Lee] did

indicate, for the record, that he has no objection to [Baney] remaining as a

… juror.”). We affirm with regard to this issue based on the PCRA court’s

rationale. See Rule 1925(a) Opinion, 2/21/14, at 6-7.6

      Next, Lee asserts that Attorney McGlaughlin was ineffective because

he allegedly “advis[ed Lee] that he could not testify” at trial, ignoring Lee’s

repeated statements that he wanted to testify.      Brief for Appellant at 20


5
  In actuality, Baney testified that Lee was not in handcuffs.      See N.T.,
5/23/06, at 345.
6
  As an addendum, we observe that Attorney McGlaughlin did, in fact, move
for a mistrial after it was revealed that Baney saw Lee being escorted from
the courthouse. See N.T., 5/23/06, at 339.

                                  -5-
J-S66045-14

(capitalization   omitted).     According   to   Lee,   “[Attorney   McGlaughlin]

interfered with [Lee’s] right to testify in the form of advice so unreasonable,

[that] counsel vitiated [Lee’s] decision to testify by believing that he didn’t

have a choice.” Id. at 21.

      Our Pennsylvania Supreme Court has explained that

      [t]he decision of whether or not to testify on one’s own behalf is
      ultimately to be made by the defendant after full consultation
      with counsel. In order to sustain a claim that counsel was
      ineffective for failing to advise the appellant of his rights in this
      regard, the appellant must demonstrate either that counsel
      interfered with his right to testify, or that counsel gave specific
      advice so unreasonable as to vitiate a knowing and intelligent
      decision to testify on his own behalf.

Commonwealth v. Nieves, 746 A.2d 1102, 1104 (Pa. 2000) (citations

omitted).

      In its Rule 1925(a) Opinion, the PCRA court addressed Lee’s

ineffectiveness claim in this regard and properly rejected it.         See Rule

1925(a) Opinion, 2/21/14, at 11-12.         We agree with the PCRA court’s

rationale, which is supported by the record, and affirm on this basis with

regard to this issue. See id.

      In his third issue, Lee argues that Attorney McGlaughlin was ineffective

for failing to raise on direct appeal a claim asserting prosecutorial

misconduct regarding the Commonwealth’s alleged failure to disclose

exculpatory evidence to the defense.        See Brief for Appellant at 25-30.

Specifically, Lee contends that the Commonwealth failed to turn over a

purported 2002 police “debriefing report” containing information from one of



                                   -6-
J-S66045-14

the Commonwealth’s key witnesses, Kenyon Ebeling (“Ebeling”), as to when

she first met Lee and the time period during which Lee was selling drugs.

Id. at 26.   According to Lee, “[h]ad [Attorney McGlaughlin] received this

document, there’s a reasonable likelihood that it would have been the tip of

the iceberg in [establishing Lee’s] entrapment defense.” Id. at 29.

      The PCRA court addressed this claim in its Rule 1925(a) Opinion and

correctly rejected Lee’s contention that Attorney McGlaughlin was ineffective

for not raising this claim on direct appeal.     See Rule 1925(a) Opinion,

2/21/14, at 10-11. We affirm with regard to this issue based on the PCRA

court’s rationale. See id.

      Next, Lee asserts that “the [PCRA] court erred in failing to find

[Attorney McGlaughlin] ineffective for failing to object [to] and/or challenge

the propriety of [the trial court’s] jury instruction on entrapment, and not

having an evidentiary hearing on [this] claim.”     Brief for Appellant at 30

(capitalization omitted); see also id. at 34 (wherein Lee states that he

“pleads that the jury charge was not incorrect, but inadequate to clarify the

confusion within the jury.”). Lee points out that, during deliberations, the

jury requested clarification regarding the entrapment instruction on three

separate occasions. Id. at 30-31. According to Lee, “the trial court erred in

failing to give an example of what entrapment consist[s] of, more than what

it means.    The juries [sic] returning and requesting the rereading of the

entrapment instruction presumes confusion and need of clarity.” Id. at 33.




                                 -7-
J-S66045-14

      In its Opinion and Order dated March 12, 2010, the PCRA court

addressed this claim and determined that Attorney McGlaughlin was not

ineffective because there is no merit to Lee’s underlying challenge to the

trial court’s clarification of the jury instruction on entrapment. See Opinion

and Order, 3/12/10, at 4-5.        Because the PCRA court’s analysis and

determination is supported by the law, we affirm on this basis concerning

Lee’s instant ineffectiveness challenge. See id.; see also Commonwealth

v. Einhorn, 911 A.2d 960, 975 (Pa. Super. 2006) (holding that a trial

court’s issuance of a jury instruction will only constitute reversible error

where the court made an inaccurate statement of law).

      In his fifth issue, Lee maintains that Attorney McGlaughlin was

ineffective for (1) failing to establish an entrapment defense at trial; and (2)

“not properly developing [an] entrapment claim on direct appeal.” Brief for

Appellant at 36, 37 (capitalization omitted).     Although we have reviewed

Lee’s brief, we will not summarize herein Lee’s voluminous argument in

support of these claims. See id. at 36-43.

      Initially, we observe that this Court, on direct appeal, thoroughly

addressed   Lee’s   entrapment    defense    claim   and   rejected   it.   See

Commonwealth v. Lee, 953 A.2d 601 (Pa. Super. 2008) (unpublished

memorandum at 8-11). Moreover, the PCRA court, in its Opinion and Order

dated March 12, 2010, addressed Lee’s challenge to Attorney McGlaughlin’s

effectiveness and rejected it. See Opinion and Order, 3/12/10, at 5-6. We




                                  -8-
J-S66045-14

agree with the PCRA court’s sound analysis and affirm on this basis

concerning this issue. See id.7

        In his sixth issue, Lee contends that Attorney McGlaughlin was

ineffective for failing to correct a purported inaccuracy in the record in

counsel’s brief to this Court on direct appeal, which omission allegedly

denied Lee meaningful appellate review. See Brief for Appellant at 43-45.

Specifically, Lee contends that “[i]n the trial court’s [Pa.R.A.P. 1925(a)]

Opinion [issued in response to Lee’s direct appeal], the trial court misstated

the facts in rejecting [Lee’s] entrapment claim. The trial court reasoned that

the [confidential informant, Ebeling,] was not involved in any of the

[narcotics] deliveries [of] which [Lee] was convicted.” Brief for Appellant at

43 (internal citation omitted) (citing Trial Court Opinion, 1/9/07, at 6). 8 Lee

maintains that this Court on direct appeal improperly relied upon the trial

court’s factual misstatement in this regard. See Brief for Appellant at 43;

see also Lee, 953 A.2d 601 (unpublished memorandum at 11). According

7
  Moreover, because Lee’s claim of Attorney McGlaughlin’s ineffectiveness on
direct appeal concerning the entrapment defense is predicated upon a
layered claim of counsel’s ineffectiveness in this regard at trial, this claim
also fails.
8
    The trial court’s Opinion stated, in relevant part, as follows:

           Lee’s entrapment claim must fail first and foremost because []
     Ebeling did not play any role in the charges for which [Lee] was
     convicted. [Lee] was found guilty only of hand-to-hand deliveries
     made directly to Agent Scott Merrill. Any impact [that] [] Ebeling’s
     actions may have had on [Lee] was eliminated when [Lee] began
     dealing directly with Agent Merrill.

Trial Court Opinion, 1/9/07, at 6.

                                     -9-
J-S66045-14

to Lee, “there is a strong probability that had the Superior Court had an

accurate record of the facts surrounding [Lee’s] entrapment claim, this claim

would have prevailed.” Brief for Appellant at 45.

      The PCRA court thoroughly addressed Lee’s sixth issue in its Rule

1925(a) Opinion, and rejected his ineffectiveness challenge, finding that any

misstatement by either the trial court or this Court was inconsequential

because Ebeling’s testimony was not crucial to the Commonwealth’s case,

and there was more than ample evidence to convict Lee, even without any

testimony from Ebeling. See Rule 1925(a) Opinion, 2/21/14, at 12-16. We

affirm with regard to this issue based on the PCRA court’s sound rationale,

which is supported by the record. See id.

      Next, Lee argues that the PCRA court erred by failing to find Attorney

McGlaughlin ineffective for his failure to argue, on direct appeal, that Ebeling

had committed perjury at trial,9 despite having originally raised this matter

in Lee’s Pa.R.A.P. 1925(b) Concise Statement of Errors Complained of on

Appeal.   See Brief for Appellant at 46-52.       According to Lee, Attorney

McGlaughlin’s “[o]mitting this meritorious issue lacks any reasonable basis

or strategic foundation[,] … and a competent attorney would not have

committed such an omission. The [C]ommonwealth knew [that] [] Ebeling

was testifying falsely and allowed such testimony to continue without

correction[.]” Id. at 51.


9
  Lee exhaustively sets forth his allegations of Ebeling’s allegedly perjured
testimony in his brief. See Brief for Appellant at 49-51.

                                  - 10 -
J-S66045-14

      In its Rule 1925(a) Opinion, the PCRA court addressed Lee’s

ineffectiveness claim in this regard, as well as Lee’s underlying claim of

Attorney McGlaughlin’s failure to object to Ebeling’s allegedly false testimony

at trial, and properly rejected these claims.    See Rule 1925(a) Opinion,

2/21/14, at 8-10.      We agree with the PCRA court’s rationale, which is

supported by the record, and affirm on this basis with regard to this issue.

See id.10

      In his eighth issue, Lee argues that the PCRA court should have found

that Attorney McGlaughlin was ineffective for failing to litigate prosecutorial

misconduct, which allegedly occurred at Lee’s grand jury proceedings. See

Brief for Appellant at 52-57; see also id. at 56 (wherein Lee alleges that he

“was indicted based upon the falsified testimony presented knowingly and

willingly by the [C]ommonwealth through several witnesses to the grand

jury.”).    Specifically, Lee asserts that both Ebeling and a police officer

involved in the investigation of Lee’s case, Detective Ferron, gave perjured

testimony, which Attorney McGlaughlin should have addressed. See id. at


10
   Like the PCRA court, we determine that Attorney McGlaughlin articulated a
reasonable basis for his decision to not include a challenge to the veracity of
Ebeling’s trial testimony among the seven separate allegations of trial court
error that he argued in Lee’s direct appeal. See Commonwealth v. Lesko,
15 A.3d 345, 380 (Pa. 2011) (stating that, “[g]enerally, where matters of
strategy and tactics are concerned, counsel’s assistance is deemed
constitutionally effective if he chose a particular course that had some
reasonable basis designed to effectuate his client’s interests.”) (citation
omitted); Commonwealth v. Puksar, 951 A.2d 267, 277 (Pa. 2008)
(stating that “[a] claim of ineffectiveness cannot succeed through
comparing, in hindsight, the trial strategy employed with alternatives not
pursued.”).

                                 - 11 -
J-S66045-14

53 (claiming, inter alia, that (a) “Ebeling testified falsely about dates, [and]

fabricated incidents, places, homicides, and [Lee having] assault[ed] her[;]”

and (b) “Detective Ferron testified to information from uncorroborated

informants, [and] to alleged incidents as ‘facts’ that were later refuted by

the people claimed to have been involved.”).

      On direct appeal, this Court addressed and rejected Lee’s underlying

claim of prosecutorial misconduct, as it pertained to the allegedly false grand

jury testimony of Ebeling and Detective Ferron.             See Lee, 953 A.2d 601

(unpublished memorandum at 6-8); see also Opinion and Order, 3/12/10,

at 6 (wherein the PCRA court noted, for the purpose of Lee’s instant

ineffectiveness   challenge,    that   the   underlying     claim   of   prosecutorial

misconduct was rejected by this Court). Accordingly, because this Court has

already   rejected   Lee’s     underlying    claim,   his   challenge     to   Attorney

McGlaughlin’s effectiveness predicated upon the underlying claim must fail.

See Franklin, supra (stating that a claim of ineffectiveness will fail if the

underlying legal claim lacks arguable merit).

      In his ninth issue, Lee argues that the PCRA court erred in failing to

find Attorney McGlaughlin to be ineffective for his failure to adequately

frame and develop, on direct appeal, Lee’s claim that the trial court judge

who presided over Lee’s preliminary hearing and trial, the Honorable Bradley

P. Lunsford, should have recused himself from the case.                  See Brief for




                                    - 12 -
J-S66045-14

Appellant at 57-61.11 According to Lee, there were “legitimate reasons for

the recusal of Judge Lunsford, from the Judge[’]s possession of information

regarding [Lee’s] case pre-trial from his capacity as a district magistrate, to

the altercation between Judge Lunsford and [Lee] during arraignment, to the

comments made by Judge Lunsford while campaigning regarding [Lee], and

his intentions to be tuff [sic] on drug offenders[.]” Id. at 59-60.

      The PCRA court addressed and rejected this ineffectiveness challenge

in its Opinion and Order dated March 12, 2010, and concluded that Attorney

McGlaughlin properly developed and briefed the underlying claim on appeal.

See Opinion and Order, 3/12/10, at 3-4. We agree with the PCRA court’s

analysis, and affirm on this basis in rejecting Lee’s instant ineffectiveness

challenge. See id.

      In his tenth issue, Lee contends that Attorney McGlaughlin was

ineffective for failing to raise on direct appeal a claim asserting prosecutorial

misconduct regarding the Commonwealth’s alleged intimidation of witnesses

in efforts to prevent them from testifying at Lee’s trial.        See Brief for

Appellant at 61-68; see also id. at 63 (arguing that Attorney McGlaughlin

erred by originally raising this claim of prosecutorial misconduct in Lee’s Rule

11
   Attorney McGlaughlin did, in fact, argue on direct appeal that Judge
Lunsford erred in failing to recuse himself, which claim this Court rejected.
See Lee, 953 A.2d 601 (unpublished memorandum at 5-6). In the instant
appeal, Lee challenges the adequacy of Attorney McGlaughlin’s framing and
development of the recusal claim. See, e.g., Brief for Appellant at 60
(arguing that “[c]ounsel should have framed the issue as [Judge Lunsford]
erred in failing to recuse himself from the recusal hearing, and for testifying
from the bench over objection, after the trial court denied [the] motion for
recusal.”).

                                  - 13 -
J-S66045-14

1925(b) Concise Statement, but then abandoning the issue on direct appeal

before this Court).

      In its Opinion and Order, the PCRA court determined that Lee waived

his underlying prosecutorial misconduct challenge because he failed to raise

it on direct appeal.         See Opinion and Order, 3/12/10, at 7 (citing

Commonwealth v. Rollins, 738 A.2d 435, 441 (Pa. 1999) (holding that a

claim of prosecutorial misconduct must be raised on direct appeal or it is

waived)).       Concerning     Lee’s   challenge   to   Attorney   McGlaughlin’s

effectiveness in this regard, Lee fails to cite to any evidence of record to

support his bald allegation that the Commonwealth committed the egregious

act of intimidating witnesses from testifying on behalf of the defense.

Accordingly, Lee’s final claim of Attorney McGlaughlin’s ineffectiveness does

not entitle him to relief.

      Finally, after reviewing the claims presented in Lee’s two pro se

Responses to the Commonwealth’s Motions to Dismiss Lee’s PCRA Petitions,

we conclude that the PCRA court properly determined that none of these

claims entitles Lee to collateral relief.

      Accordingly, we conclude that the PCRA court neither abused its

discretion nor committed an error of law by dismissing Lee’s second PCRA

Petition, and we therefore affirm the Order on appeal.

      Order affirmed.




                                    - 14 -
J-S66045-14



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/23/2014




                          - 15 -
                                                                       ) - ~h(P Uf-,)                   - / If
                                                                                        Circulated 11/26/2014 02:49 PM


                                                                          111111111 11111111111
                                                                                             OOOOHX81      CCGPRQ 20'002




       IN THE COURT OF COMMON PLEAS OF CENTRE COUNTY, PENNSYLVANIA
                             CRIMINAL DIVISION


COMMONWEALTH OF PENNSYLVANIA,                       )
                                                    )
       Respondent                                   )
                                                    )
       vs.                                          )        NO.   2005-793
                                                    )        NO.   2005-333
TAJI J. LEE,                                        )        NO.   2005-334
                                                     )       NO.   2005-335
       Petitioner                                    )       NO.   2005-336


Attorney for Commonwealth:                           William R. Stoyeos, Esq.
Attorney for Defendant:                              Tami Fees, Esq.
                                                                                t";i)             ~."
                                                                                ~-uO              6          r
Lunsford, J.                                                                   ..-{ :::obi
                                                                              .;:00:::0
                                                                                                  :s::
                                                                                                  ;:.>
                                                                                                             1'1
                                                                                                             0
                                                                                m':2:l>           ::0        ."
                                     OPINION and ORDER                          n'o                          a
                                                                                QZ~               N          :::r.J
                                                                                C:.o._                       :::r.J
                                         BACKGROUND                             Z~3:              1]         1'1
                                                                                '-13>3:
                                                                                ~(TJ              .,J::"     ("')

       On May 25, 2006, Taji J. Lee, Petitioner, was convicted of twenty-six~Count~f d~
                                                                                                  bJ
related offenses. On July 16, 2006, he was sentenced in accordance with the applicable

mandatory minimum sentences and standard range sentencing guidelines. He was ordered to

serve the sentences consecutively, for an aggregate sentence of thirty (30) to sixty (60) years.

On July 7,2006, Petitioner filed Post Sentence Motions. On November 7,2006, he filed

Supplemental Post Sentence Motions. On November 22, 2006, this Court issued an Order

denying the Post Sentence Motions. On December 7, 2006, Petitioner filed a Notice of Appeal to

the Superior Court of Pennsylvania. On January 16, 2009, the judgment of sentence was

affirmed by the Superior Court of Pennsylvania. On the same day, a Petition for Allowance of

Appeal was denied by the Supreme Court of Pennsylvania. On March 27, 2009, Petitioner filed a

pro se PCRA Petition. Counsel was appointed for Petitioner. On May 27, 2009, Petitioner filed a

counseled Amended PCRA Petition raising thirteen (13) grounds for relief. On September 16,

2009, the Commonwealth filed a Brief in Response to Defendant's Amended Counseled PCRA

claims. On October ·15, 2009, the Commonwealth filed a Motion to Dismiss without Evidentiary




                                                                                                                           ~\.
                                                                                        Circulated 11/26/2014 02:49 PM




Hearing specifically seeking dismissal of claims 3, 4, 5, 6, 9 and 13. On October 23, 2009, this

Court entered an Order requiring Petitioner to file a response to the Motion to Dismiss. On

November 13, 2009, counsel for Petitioner requested (via e-mail) a ten (10) day extension to file

a response which this Court granted. No further extensions were requested. On February 10,

2010, the Commonwealth filed a Motion for Disposition of the Motion to Dismiss. To date,

Petitioner has not filed a response to the Commonwealth's Motion to Dismiss.

                                             DISCUSSION
                                 -
       A court shall dismiss a PCRA petition without a hearing with the petition fails to comply

with the mandatory pleading requirements set forth in the PCRA stat~te and the Pennsylvania

Rules of Criminal Procedure. Commonwealth v. Rivers, 786 A.2d 923 (Pa. 2001). A Court may

deny a PCRA claim without a hearing where: (1.) there are no issues concerning any material

fact; (2.) defendant is not entitled to relief as a matter of law; and, (3.) no purpose would be

served by further proceedings. Pa.R.Crim.P. 907(1); Commonwealth v. Morrison, 878 A.2d 102,

105 (Pa. Super. 2005). Furthermore, a court may dismiss a PCRA claim even where genuine

issues of material fact exist, if the court determines the filing is "patently frivolous" or that the

facts alleged would not, even if true, entitle defendant to relief under the law. Comment to .

Pa.R.Crim.P. 907. Given Petitioner's failure to respond to the Motion to Dismiss and upon

thorough review and consideration of the Motion to Dismiss PCRA claims, this Court determines

dismissal of PCRA claims 3, 4, 5, 6, 9 and 13 is appropriate.

        In claims 3, 4, 5, 6, and 9, Petitioner argues ineffective assistance of counsel. The

Pennsylvania Supreme Court has set forth the following test for ineffectiveness of counsel:

                [t]he constitutional ineffectiveness standard requires the defendant
                to rebut the presumption of professional competence by
                demonstrating that (1.) his underlying claim is of arguable merit;
                (2.) the particular course of conduct pursued by counsel did not
                have some reasonable basis designed to effectuate his interests;
                and (3.) but for counsel's ineffectiveness, there is a reasonable
                probability that the outcome of the proceedings would have been


                                                    2
                                                                                    Circulated 11/26/2014 02:49 PM




               different. A failure to satisfy any prong of the test for
               ineffectiveness will require rejection of the claim.

Commonwealth v. Reeves, 923 A.2d 1119, 1127 (Pa. 2007). To make a successful claim of

ineffective counsel, a defendant must plead and prove that his counsel's performance was

deficient and that the deficient performance prejudiced the defense. Reaves, 923 A.2d at 1127

citing Strickland v. Washington, 466 U.S. 668 (1984). When assessing an attorney's

performance the court must look "both to the arguable merit of the claim lodged against counsel

as well as the objective reasonableness of the path taken, or not taken by counsel." Reaves,

923 A.2d at 1127. When evaluating prejudice, a court must ask whether the defendant has

proven that "there is a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different." Id.

       Regarding claim 3, Petitioner alleged his appellate counsel failed to properly frame and

develop Petitioner's argument regarding recusal of the trial judge. The trial judge was a

Magisterial District Judge prior to being elected to the bench of the Centre County Court of

Common Pleas. Petitioner complained that because the trial judge, in his former role as

Magisterial District Judge, arraigned Petitioner, he had "intimate knowledge" of Petitioner's

case. Petitioner contends his appellate counsel should have argued that recusal of the trial

judge was required because of Petitioner's "verbal altercation" with the trial judge on March 31,

2005 and the trial judge's "improper testifying from the bench" during the hearing on the Motion

for Recusal. This Court agrees with the Commonwealth, the only reference for the alleged verbal

altercation is "NT; 5/3/06, pg. 8." The record reflects no verbal altercation between the trial court

and Petitioner.

        This Court believes Petitioner is referring to his bail hearing which would have occurred

on or about March 31,2005. However, this issue has been argued by Petitioner's counsel. At

the May 3, 2006, hearing on the Motion for Recusal, Petitioner's counsel argued the trial judge


                                                   3
                                                                                       Circulated 11/26/2014 02:49 PM




should recuse because statements were made at the bail hearing that Petitioner's drug-related

conduct resulted in two (2) deaths and because Petitioner owned properties, bail should be set

high. Tr. Motion for Recusal, 5/3/06, pp. 1-8. This Court did not recall these statements although

it recognizes the information was most likely proffered. Tr. Motion for Recusal, 5/3/06, pp. 1-8.

However, after careful self-assessment, this Court determined it was able to fairly and impartially

apply the law in this case. This issue was developed and argued by Petitioner's counsel. The

arguments appear on the record. Furthermore, this issue was raised on direct appeal and the

Pennsylvania Superior Court found no abuse of discretion and noted this Court's lack of bias

was supported by the record. Moreover, review of the record does not reflect any "improper

testimony from the Court" at the hearing on the Motion for Recusal. See Tr. Motion for Recusal,

5/3/06.

          In PCRA claim 4, Petitioner alleged his trial counsel was ineffective for failing to request

the trial judge recuse himself from the hearing that was conducted on the Motion for Recusal.

As the Commonwealth correctly notes, a motion to recuse is first properly addressed to the

judge whose recusal is sought. Commonwealth v. Whitmore, 912 A.2d 827, 833 (Pa. 2006).

Furthermore, a judge whose recusal is sought is not required to turn the matter over to a

different judge for disposition. See id. at 832-33 citing Reilly v. Southwest Pa. Trans. Auth., 507

Pa. 204, 489 A.2d 1291 (Pa. 1985).

          In PCRA claim 5, Petitioner alleged his trial counsel was ineffective for failing to object to

and challenge the propriety of the jury instruction given on entrapment. The parties do not

dispute that the trial court re-read the initial instruction regarding entrapment after the jurors

asked for clarification. The parties do not dispute the trial court inquired following the third

instruction whether any juror still needed clarification. A trial court is permitted to respond by

recharging the jury on the point in question by reading a standard jury instruction. See

Commonwealth v. Faulker, 528 Pa. 57, 595 A.2d 29 (1991), Commonwealth v. Davalos, 779


                                                    4
                                                                                      Circulated 11/26/2014 02:49 PM




A.2d 1190 (Pa. Super. 2001). Petitioner does not argue this Court issued an incorrect statement

of the law regarding entrapment. It is not improper to inquire whether jurors need clarification

following answering a question of the jury. See Davalos, 779 A.2d 1190.

       Regarding PCRA claim 6, Petitioner alleged his trial counsel failed to develop the

entrapment defense. Petitioner averred his "entire defense was entrapment and proving the

'Government Outrageousness' that constituted entrapment." Motion for Post Conviction

Collateral Relief, 3/27/2009, p. IV. Petitioner argued the Commonwealth committed entrapment

through its use of the confidential informant, Kenyon Ebeling, to arrange controlled buys.

Petitioner and Ms. Ebeling were involved romantically and have a son together. Petitioner

complained his counsel failed to (a.) effectively argue that the confidential informant's conduct

constituted entrapment; (b.) cite to portions of the record in support of the entrapment argument

contained in his brief; (c.) argue that confidential informant's drug trafficking is the type of

conduct the entrapment statute is designed to prevent; and, (d.) raise the fact that the

confidential informant committed "gross misconduct" by providing two firearms to Petitioner

despite her knowledge that he was convicted a felon and under criminal investigation.

        Petitioner's argument that his counsel failed to effectively argue that Ms. Ebeling's

conduct constituted entrapment amounts to nothing more than a complaint his counsel did not

succeed. This Court agrees with the Commonwealth; failure to succeed does not establish that

counsel's performance was unreasonable or constitutionally defective. Commonwealth v.

Ligons, 971 A.2d 1125, 1155 (Pa. 2009). Petitioner's second argument is that his counsel failed

to cite the record in support of his argument. Petitioner is referring to the Superior Court Opinion

filed on March 10, 2008. On page ten (10) of the Opinion, the Superior Court notes that

Petitioner failed to provide citations on the record in support of his attack on Ms. Ebeling's

credibility and allegations that she "engaged in significant drug trafficking." However, Petitioner

provides no citations to the record in support of his allegations that she "engaged in significant

                                                   5
                                                                                     Circulated 11/26/2014 02:49 PM




drug trafficking." Petitioner cited the record where Ms. Ebeling admitted to using and overdosing

on drugs and "aiding in the selling of drugs." However, Petitioner does not cite any portions of

the record regarding Ms. Ebeling being engaged in significant drug trafficking. This Court is not

aware of any such evidence on the record.

       Petitioner's third argument is that his counsel failed to argue Ms. Ebeling's drug

trafficking is the type of conduct the entrapment statute is designed to prevent. However,

Petitioner's counsel did make this argument. See Defendant's Brief on Appeal to the

Pennsyvlanaia Superior Court, p. 69-72. Regarding Petitioner's fourth argument that his counsel

failed to raise the fact that Ms. Ebeling committed "gross misconduct" in providing two (2) guns

to Petitioner who was a convicted felon under investigation, this issue is not relevant to

Petitioner's entrapment defense. See Commonwealth v. Clark, 683 A.2d 901 (Pa. Super. 1996).

       In PCRA claim 9, Petitioner claimed his trial counsel was ineffective for failing to litigate

prosecutorial misconduct in connection with perjured testimony during the relevant grand jury

proceedings. This issue has been raised at the trial court and appellate stages by Petitioner. As

the Commonwealth notes, the Superior Court affirmed this Court's determination that alleged

irregularities in the grand jury proceeding would not be litigated and the Commonwealth's trial

witnesses could be cross-examined at trial regarding prior inconsistent statements. Furthermore,

as the Commonwealth has argued, pursuant to 42 Pa.C.S.A. § 4551 et. seq., the supervising

judge appointed by the Pennsylvania Supreme Court to preside over the grand jury determined

the sufficiency of a presentment. Judge Feudale, Supervising Judge of the Twenty-first

Statewide Investigating Grand Jury has already reviewed Presentment No. 66 and determined it

to be in accord with the law and accepted pursuant to the Investigating Grand Jury Act. See id.

        For the above reasons, this Court determines PCRA claims 3, 4, 5, 6 and 9 should be

dismissed without hearing. Petitioner has failed to prove that his counsel's performance was

deficient and that the deficient performance prejudiced his defense. See Commonwealth v.

                                                  6
                                                                                     Circulated 11/26/2014 02:49 PM




Reaves, 923 A.2d 1119 (Pa. 2007). In each of these claims, there are no issues concerning any

material fact, Petitioner is not entitled to relief as a matter of law and, no purpose would be

served in conducting further proceedings. See Pa.R.Crim.P. 907(1); Commonwealth v. Morrison,

878 A.2d 102 (Pa.Super. 2005).

        In PCRA claim 13, Petitioner alleged the Commonwealth engaged in prosecutorial

misconduct in connection with the testimony of Sarah Voita. Specifically, Petitioner claims

"[c]ounsel agreed with the prosecution instead of arguing in defendant's favor, that the stratergy

[sic] of the prosecutor in offering Ms. Voita immunity to testify for the state, then holding a side

bar with Ms. Voita's counsel about her pleading the 5th when called by the defense, went to the

heart of the misconduct of the prosecutor." Motion for Post Conviction Collateral Relief,

3/27/2009, p. X. Petitioner did not raise this issue on direct appeal. Issues of trial court error and

prosecutorial misconduct that are not raised on direct appeal are waived for purposes of a

PCRA petition. Commonwealth v. Rollins, 738 A.2d 435 (Pa. 1999). Therefore, this issue

involving the prosecutor's alleged misconduct for its refusal to grant immunity has been waived

because it was not raised on direct appeal. Id., 42 Pa.C.S.A.§ 9544(b),

        Accordingly, the following Order is entered:




                                                   7
                                                                                Circulated 11/26/2014 02:49 PM




                                        ORDER OF COURT
                              th
       AND NOW, this    I:)        day of March, 2010, upon consideration of the Commonwealth's

Motion to Dismiss PCRA Claims and Motion for Disposition of the Motion to Dismiss PCRA

claims, having received no response from Defendant pursuant to the Order on October 23,

2009, said Motion to Dismiss PCRA Claims is hereby GRANTED and claims 3, 4, 5, 6, 9 and 13

are DISMISSED from the amended PCRA Petition.




                                               Bradley P. Lunsford, Judge




                                                  8
                                                                                 Circulated 11/26/2014 02:49 PM




        IN THE COURT OF COMMON PLEAS OF CENTRE COUNTY, PENNSYLVANIA
                                      CRIMINAL DIVISION




COMMONWEALTH OF PENNSYLVANIA


       Respondent


       vs.                                                     NO. 2005-793
                                                               NO. 2005-333
TAJI J. LEE,                                                   NO. 2005-334
                                                               NO. 2005-335
       Petitioner                                              NO. 2005-336




Attorney for Commonwealth:                            William R. Stoycos, Esq.                             r--.3
                                                                                    -C-.1                  c:;:,
                                                      pro se                        ."j~-~r-f
Attorney for Defendant:                                                                                    ..!;-
                                                                                    ; -. -:": :""-j        -"
                                                                                    ::-:. ·~._-:-,Ci       M
                                                                                     .,                .   co
                                                                                      ·l::-::".            N
                                                                                    ....-_.: ( .~~ ~-.",
Lunsford, J.
                                                                                                                   'J
                    OPINION REGARDING MATTERS COMPLAINED            a=   ON APPEAL,:"                      u
                                                                                                           :z;
                                                                                                           S'?
                                                                                                           c.n
                                                                                                           ()!'\
                                          BACKGROUND


        On May 25, 2006, Taji J. Lee, Petitioner, was convicted of twenty-six (26) counts of drug


 related offenses. On July 16, 2006, he was sentenced in accordance with the applicable mandatory


 minimum sentences and standard range sentencing guidelines. He was ordered to serve the


 sentences consecutively, for an aggregate sentence of thirty (30) to sixty (60) years. On July 7,




 10   0 RD 0 S
                                                                                Circulated 11/26/2014 02:49 PM




2006, Petitioner filed Post Sentence Motions. On November 7, 2006, he filed Supplemental Post


Sentence Motions. On November 22, 2006, this Court issued an Order denying the Post Sentence


Motions. On December 7, 2006, Petitioner filed a Notice of Appeal to the Superior Court of


Pennsylvania. On January 16, 2009, lhe judgment of sentence was affirmed by the Superior Court


of Pennsylvania. On the same day, a Petition for Allowance of Appeal was denied by the Sup-eme


Court of Pennsylvania.


        Moving on to the PCRA phase, On March 27, 2009, Petitioner filed a pro se PCRA


Petition. Counsel was appointed for Petitioner. On May 27, 2009, Petitioner filed a counseled


Amended PCRA Petition raising thirteen (13) grounds for relief. On September 16, 2009, the


 Commonwealth filed a Brief in Response to Defendant's Amended Counseled PCRA claims. On


 October 15, 2009, the Commonwealth filed a Motion to Dismisswithout Evidentiary Hearing
                                                                                             .'

 specifically seeking dismissal of claims 3, 4, 5, 6, 9 and 13. On October 23, 2009, this Court


 entered an Order requiring Petitioner to file a response to the Motion to Dismiss. On November 13,


 2009, counsel for Petitioner requested (via e-mail) a ten (10) day extension to file a response


 which this Court granted. No further extensions were requested. On February 10, 2010, the


 Commonwealth filed a Motion for Dispostion of the Motion to Dismiss. The Court dismissed PCRA


                                                  2
                                                                                 Circulated 11/26/2014 02:49 PM




claims 3, 4, 5, 6, 9 and 13 via Opinion and Order entered on March 12, 2010.


       Upon thorough review and consideration of the remaining PCRA claims)and following the

                  ph
evidentiary hearingvJanuary 31, 2012, this Court dismissed the remaining PCRA claims: 1, 2, 7, 8,


10, 11 and 12 via Order entered on April 23, 2012. The record remained open for thirty (30) days


following the evidentiary hearing per the Commonwealth's request so that the Commonwealth could


potentially supplement the evidence with the testimony of Assistant Attorney General, David Gorman;


and counsel for Petitioner's request that she be permitted some time to attempt to locate Kenyon


Ebeling and potentially call her as a Witness. Tr. 1/31/12 pp. 201-202. However, the record was


 never supplemented after more than thirty (30) days had passed. Petitioner claims he did not


 receive a copy of this Court's Order entered on April 23, 2012 dismissing the remaining claims,


 despite the Centre County Prothonotary having mailed the S3me. He also contends his court-


 appointed counsel did not notify him of the entry of the Order. Only through lis own efforts in


 contacting the Centre County Prothonotary did he learn of the Courts Order. He further complains


 that despite his wishes, his court appointed-counsel did not appeal and any appeal he could have


 filed after learning of the decision would have been untimely.


         On August 10, 2012, Petitioner filed a Notice of Appeal to the Superior Court from the April


                                                   3
                                                                                  Circulated 11/26/2014 02:49 PM




23, 2012 Order dismissing his remaining PCRA claims. On September 26, 2012, the Superior


Court quashed the appeal as untimely. The Supreme Court denied Lee's Petition for Allowance of


Appeal on April 8, 2013.


        On January 17,2013, Petitioner filed a second PCRA Petition. On July 12,2013, the


Commonwealth filed a Motion to Dismiss Pro Se Second PCRA Petition for Lack of Jurisdiction and


corresponding brief. On August 7, 2013, Petitioner filed a Response to the CommonwealtHs Motion


to Dismiss. On October 28, 2013, this Court reinstated Petitionefs PCRA rights following an

                                                                                   -to
                                                                                    '/
evidentiary hearing on October 18, 2013. Petitioner had thirty (30) days to appeal the Superior


Courtland on November 6, 2013, Petitioner filed a timely Notice of Appeal to the Superior Court


 presently before the court. In his Notice of Appeal, Petitioner raises ten (10) issues which are


 largely repetitive of the issues raised in his Amended PCRA.


        This Opinion will address this Court's reasoning for dismissing the remaining claims from


 the Amended PCRA following evidentiary hearing on January 31, 2012. As discussed above, many


 claims were dismissed without hearing in the Opinion and Order entered on March 12, 2010 and


 this Court relies on that Opinion regarding those claims.


         The claims remaining from Petitioner's Amended PCRA Petition involving ineffective


                                                    4
                                                                                     Circulated 11/26/2014 02:49 PM




assistance of counsel following the Opinion and Order entered on March 12, 2010 were as follows:


                Issue 1: failure to strike Juror Baney for cause;
                Issue 2: failure to litigate the issue of a biased juror on direct
                appeal;
                Issue 7: failure to object to testimony of Kenyon Ebeling because it
                constituted perjury:
                Issue 8: failure to argue on appeal that Kenyon Ebeling committed
                perjury at trial;
                Issue 10: failing to litigate the issue of prosecutorial misconduct in
                the Assistant Attorney General withholding discovery documents:
                Issue 11: adVising Defendant to waive the right to teS:ify at trial; and
                 Issue 12: failing to correct "statements" made by trial court and
                Superior Court that the confidential informant was not involved in any
                 drug deliveries for which Defendant was convicted


                                              DISCUSSION


         Petitioner argues ineffective assistance of counsel. The Pennsylvania Supreme Court has


 set forth the following test for ineffectiveness of counsel:


                 [t]he constitutional ineffectiveness standard requires the defendant to
                 rebut the presumption of professional competence by demonstrating
                 that (1.) his underlying claim is of arguable merit: (2.) the particular
                 course of conduct pursued by counsel did not have some reasonable
                 basis designed to effectuate his interests: and (3.) but for counsefs
                 ineffectiveness, there is a reasonable probability that the outcome of
                 the proceedings would have been different. A failure to satisfy any
                  prong of the test for ineffectiveness will require rejection of the claim.


 Commonwealth v. Reeves, 923 A.2d 1119,1127 (Pa. 2007). To make a successful claim of
                                                      5
                                                                                  Circulated 11/26/2014 02:49 PM




ineffective counsel, a defendant must plead and prove that his counsefs performance was deficient


and that the deficient performance prejudiced the defense. Reaves, 923 A.2d at 1127 citing


Strickland v. Washington, 466 U.S. 668 (1984). When assessing an attoney's performance the


court must look "both to the arguable merit of the claim lodged against counsel as well as the


objective reasonableness of the path taken, or not taken by counsel?' Reaves, 923 A.2d at 1127.


When evaluating prejudice, a court must ask whether the defendant has proven that "there is a


reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding


would have been different." Id.


        Regarding Issue 1, Petitioner claims that his counsel was ineffective fa- failing to strike a


 juror, "Juror Baney," for cause. During the trial, Juror Baney expressed to the Court that his father


 worked at the Centre County Correctional Facility and indicated this made him nervous. Tr.


 5/23/06, pp. 347-349. Trial counsel testified that he could not have struck Juror Baney for cause


 during jury selection because he did not bring up the fact that his father worked at the correctional


 facility until the trial. Tr. 1/31/12, p. 86; Tr. 5/23/06, p. 347. There were a few discussions


 between the attorneys and trial judge regarding Juror Baney on the record. Juror Baney brought up


                             ed
 the fact that his father worle=g at the correctional facility. Tr. 5/23/06, pp. 346-352. He was


                                                    6
                                                                                     Circulated 11/26/2014 02:49 PM




asked questions to determine if he saw Petitioner leaving the courthouse handcuffed because


Petitioner thought he did and expressed concern that it could prejudice the juror. Tr. 5/23/06, pp.


335, 345-346. However, Juror Baney indicated that he saw Mr. Lee leaving the courthouse but


described him as free. ld. Juror Baney also advised the trial judge that he inadvertently heard of a


news story raising whether Petitioner had any connection to the disappearance of Ray Gricar,


former District Attorney. Tr. 5/23/06. 491-494. The juror was questioned regarding his ability to


keep an open mind and be fair and impartial and advised that he must advise the trial judge if he


was unable to be fair and impartial. The trial judge reserved the decision concerning Juror Baney


 remaining on the jury panel until the end of the trial.Tr. 5/23/06, p. 352. Ultimately, trial counsel


 for Petitioner advised the Assistant Attorney General and trial judge on the record that Petitioner


 decided to keep the Juror Baney on the jury. Tr. 5/25/06, pp. 1269-1272. This Court dismissed


 this claim because the record reflects that trial counsel gave meaningful attention and consideration


 to this issue and Petitioner was responsible for the decision to keep Juror Baneyon the jury.


         In Issue 2, Petitioner claims his counsel was ineffective for failing to litigate the issue of


 Juror Baney being biased on appeal. As discussed above, Petitioner choose to have Juror Baney


  remain; to later claim on direct appeal that he was biased would not have been a successful


                                                     7
                                                                                 Circulated 11/26/2014 02:49 PM




argument as expressed by appeal counsel. Tr. 1/31/12, p. 16. His trial attorney indicated that


since it was Petitioner's desire that Mr. Baney remain on the jury he did not raise it on appeal


because he felt it was a non-issue from a practical standpoint. Tr. 1/31/06, p. 16. Furthermore,


there is always the consideration that counsel must focus the appeal issues to the key issues most


likely to succeed before the appellate court. Petitioner's appeal counsel raised seven (7) issues


and indicated that he was well aware that raising more issues would have be81 detrimental to the


 success of the appeal Tr. 1/31/12, pp. 29- 30. This Court dismissed this claim because counsel on


 appeal had a reasonable basis for his course of action and agrees raising this issue on appeal


 would have been quite unlikely to have produced a different outcome.


         In Issue 7, Petitioner complains counsel failed to object to the testimony of Kenyon Ebeling


 because it constituted perjury. Trial counsel discussed at length his thoughts concerning Ms.


 Ebeling's testimony at the evidentiary hearing on January 31, 2012. He had expressed to Petitioner


 that there is a significant difference between inconsistent statements and perjury. Tr. 1/31/12, pp.


  91-92. Trial counsel impeached Ms. Ebeling with prior inconsistent statements from her grand jUly


  testimony. Tr. 1131/12, pp. 23-24. There was not, however, basis to object to Ms. Ebeling's


  testimony as perjured during the trial. Tr. 1/31/12, p. 92. However, the inconsistencies were


                                                    8
                                                                                  Circulated 11/26/2014 02:49 PM




relatively inconsequential. Tr. 1/31/12, p. 24. Trial counsel did attempt to attack Ms. Ebeling's


testimony of the grand jury as perjurious in a pre-trial motion. Tr. 1/31/12, pp. 88-89. He agreed


that he attempted to "hammer" her on cross-examination and tried to point out those inconsistent


statements through the grand jury transcript and other sta1ements she made to police. Tr. 1/31/12,


pp. 89-90. Trial Counsel testified that he addJessed any inconsistencies to Ms. Ebeling which he


felt were substantive. Tr. 1/31/12, p. 90. He did explain to Petitioner that inaccuracies are not


equivalent to perjury and certain elements must be met to establish perjury. Tr. 1/31/12, p. 25.


        With regard to Issue 8, failing to argue on appeal that Kenyon Ebelingcommitted perjury at


 trial, this issue was not raised on appeal,although counsel testified he certainly would have raised it


 if he could "establish without equivocation that she lied or that she perjured herself at the grand


 jury." Tr. 1/31/12, p. 29. Counsel felt there was no merit to the issue and felt that there were


 other issues raised which were more likely to result in a successful appeal Tr. 1/31/12, p. 29-39.


 Counsel further testified he was "dangerously close with the Superior Court on the number of


 issues we were raising." Id. Petitioner's counsel expressed his reasoning and strategy in dealing


 with Ms. Ebeling's inconsistent statements and what actions he took to bring these issues to the


 attention of the jury. His expanation certainly demonstrated sound legal reasoning in his approach


                                                    9
                                                                                   Circulated 11/26/2014 02:49 PM




that this Court cannot question. Therefore, this Court dismissed Petitioner's claim's concerning


Kenyon's Ebeling's alleged perjury at Issues 7 and 8.


        Petitioner argues at Issue 10 that counsel was ineffective for failing to litigate prosecutorial


misconduct of the Attorney Generars office in withholding discovery documents. Trial counsel statoo


that he received a voluminous amount of discovery from theAttorney General's office. Tr. 1/31/12,


p. 80. He also received transcripts from the grand jury. Tr. 1/31/12, p. 80. He received a copy of


 a report or a "debriefing" of Kenyon Ebeling. Tr. 1/31/12 pp. 81-83. Furthermore, he received


 criminal histories relating to various co-defendants and witness and used the information on cross-


 examination of at least one witness, Joseph McLaughlin. Tr. 1/311 12, p. 83. Trial counsel could


 never know if there was a specific document he did not receive but he was not aware of any


 document having existed that he did not receive.


         Specifically, Petitioner seems to focus on a 2002 debriefing or report which he contends he


 never received through discovery, There was a sidebar at the first day of the trial regarding a 2002


 debriefing or report which the Assistant Attorney General advised did not exist Tr. 5/22/06, pp.


  70-76. He stated when he referenced informaton from 2002, he was referring to a "collection" of


  information law enforcement received that Petitioner was moving drugs in the region as early as


                                                     10
                                                                                Circulated 11/26/2014 02:49 PM




2002. Tr. 5/22/06, pp. 70-76. He further advised he would check over the lunch break/and if


any additional information existed/it would be copied and provided after the break. !Q. Agent Scott


Merrill testified that there was no 2002 debriefing or report because he became involved with the


case in 2004 when Kenyon Ebeling reported a theft to the State college pdlice. Tr. 1/31/12, pp.


193-193. Agent Merril further testified that some information was presented to the grand jury


concerning events as early as 2002) but none of this information was presented to him until 2004;


and no report would have been prepared prior to 2004. Tr. 1/31/12, p. 194. Agent Merrill was not


aware of any exculpatory evidence prior to the initiation of the investgation in 2004. Tr. 1/31/12, p


 195. This Court is convinced that no report dating back to 2002 existed/and has no reason to


 believe that trial counsel was denied any discoverable materials; therefore, this Court dismissed


 Issue 10 of the Amended PCRA Petition.


         Regarding Issue 11, Petitioner complains that he was advised to waive his right to testify.


 Trial counsel testified that if he was to have put Petitioner on the stand he would have either


 admitted to the deliveries to Kenyon Ebeling for which he was ultimately acquitted or, testify that he


 never delivered heroin which would have created an ethical dilemma or attorney-client privilege


 issue. Tr. 1/31/12, pp. 211-212. Trial counsel further testified that he would have said something to


                                                   11
                                                                                Circulated 11/26/2014 02:49 PM




Petitioner such as, he could not put him on the stand unless he denied making deliveries that he


had admitted to and he could not suborn perjury. Tr. 1/31/12, p. 213. Trial counsel would have


never told him that he could not testify based on prior bad acts and if Petitioner thought so, he


misunderstood. Tr. 1/31/12, p. 42. Trial counsel further testified that he has never told any client


that he does not have a legal right to testify. Tr. 1/31/12, at 43. Based on the testimony of trial


counsel concerning the decisions made regarding Petitioner's waiver of his right to testify, this Court


dismissed Issue 11 raised in the Amended PCRA Petition because nis Court believes Petitioner


 made this decision with the advice of counsel bLt was never told that he had no right to testify or


 could not.


         Regarding Issue 12, Petitioner contends his counsel was ineffective on appeal for failing to


  correct the statement made by the trial court and Superior Court (at p. 11 of the Opinion filed on


 March 10, 2008) that the confidential informant Kenyon Ebeling, was not involved in any drug


 deliveries at issue in this case. Petitioner contends because Ms. Ebeling was physically present at


 the incidents on October 27, 2004 and November 2, 2004, the Opinions of the trial court and


  Honorable Superior Court were incorrect. He further argues that he did not meet Agent Merril until


  November 24, 2004. On November 24, 2004, Mr. LEe got into the vehicle with Ms. Ebeling and


                                                    12
                                                                                  Circulated 11/26/2014 02:49 PM




Agent Merril and handed the drugs to Ms. Ebeling as witnessed by Agent Merril and described in


further detail below. However, Ms. Ebeling's testimony was not crucial to the Commonwealth's case


as there were consensual recordings of phone calls) and Agent Merril was in the vehicle with Ms.


Ebeling and present for the deliveries as explained below. Therefore, the misstatements Petitioner


refers to are inconsequential. Although Kenyon Ebeling was part of the deliveries on October 27,


2004 and November 2, 2004, there was plenty of other corroborating evidence to support the


convictions for the deliveries on October 27, 2004, November 2, 2004 and November 24, 2004.


 Ms. Ebeling was only very tangentially involved in the other deliveries which resulted in convictions


 which are discussed below. In essence, the jury need not have relied on anything Ms. Ebeling


 testified to regarding the deliveries of which Petitioner was convicteq therefore, this Court dismissed


 Issue 12 of the Amended PCRA Petition


         Agent Merril testified regarding the October 27, 2004 delivery at pages 120-13 2 on day 1
                                                                        )



 of the jury trial on May 22, 2006... Kenyon Ebeling telephoned Petitioner to arrange the purchase of

                                                  \tJ'-'-S
 cocaine for Agent Merrill. That telephone cal}s'·were recorded. Ms. Ebeling was advised to go to


 Taco Bell,and when she and Agent Merrill arrived, they met Jena Reeves. Ms Ebeling approached


 Ms. Reeves' vehicle, got in to Ms. Reeve's vehicle, exited and returned to Agent Merril's vehicle


                                                    13
                                                                                  Circulated 11/26/2014 02:49 PM




and handed him two eighth ounces of cocaine. Tr. 5/22/06, p. 132



                                                                         ,
       Agent Merrill testified regarding the November 2, 2004 delivery at pages 143-151 on day 1


of the trial on May 22, 2006. Kenyon Ebeling set up the purchase of heroin in recorded telephone


conversations with Petitioner. Petitioner advised her to meet him at an apartment on Waupelani


Drive. Agent Merril drove Ms. Ebelirg in his vehicle. Ms. Ebeling exited the vehicle and walked up


to Petitioner, went inside the building with Petitioner, and then returned to Agent Merril's vehicle


and presented him with packets of heroin.


        Regarding November 24, 2004, Agent Merrill testified at pages 172-180 of the transcript on


 day 1 of the trial on May 22, 2006. Petitioner got into a vehicle with Kenyon Ebeling and Agent


 Merrill and they drove to South Gate and Waupaani Drive. Petitioner went inside an apartment and


 appeared from the apartment with bags of illicit drugs which he handed to Kenyon Ebeling who


 then handed the bags to Agent Merril. Agent Merril gave Mr. Lee the money for the drugs.


         Regarding the delivery on December 3, 2004, Agent Merrill testified at pages 354-366 of


 the transcript from day 1 of the jury trial on May 22, 2006 that he contacted Petitioner by phone to


 arrange the purchase of cocaine and made arrangements to pay money owed for fronted heroir¢'.


 They arranged to meet at Radio Shack on North Atherton Street. Petitioner then advised Agent


                                                    14
                                                                               Circulated 11/26/2014 02:49 PM




Merril to go to the pool area of a nearby apcrtment complex. At the apartment complex, Agent


Merril met Petitiooer at Building KJwhere Petitioner pointed him to a McDonald's Chicken McNugget


box which contained one half ounce of cocaine.


        Concerning the delivery on December 30, 2004, Agent Merrill testified) on day 1 of the trial


on May 22, 2004 at pages 374-380 and 385-387 of the transcript)that he spoke to Petitioner on


the phone and requested heroin" Petitioner advised him to go to the pool area of the apartment


complex where they had previously met. He then advised Pgent Merril to go to BLilding J.


 Petitioner met Agent Merrill and pointed out a cigarette pack which contained baggies of heroin and


 cocaine.


        Agent Merril testified/on day 1 of the trial on May 24 2004 at pages 397-411 of the


 transcript/that he had phone conversations with Petitioner starting on January 4, 2005, regarding


 purchasing a large quantity of heroirf On January 11, 2005, Agent Merrill spoke with Petitioner on


 the phone to arrange a meeting. He was instructed to go to a laundromat near College Avenue.


 When he went inside, a woman, Michelle Sopp, asked him if he was there to see Mr. Lee, he


 responded in the affirmative and she told him "it" was in the second washing machine. Agent Merril


 located the machine and found a blue bag which contained bags of heroin. Petitioner was arrested


                                                   15
                                                                                      Circulated 11/26/2014 02:49 PM
,-



     on this day.


              Based on the facts of all of the deliveries which resulted in convictions, there was ample


     evidence independent of any testimony of Kenyon Ebeling supporting the jurjs convictions.


     Therefore, any misstatements by this Court or the Honorable Superior Court are inconsequential.


              For these reasons this Court denied the claims in the Amended PCRA Petition in entirety.


     This Court hopes this Opinion aids the Honorable Superior Court in this matter.




                                                     BY THE COURT:




      Date:     '2 ['"L O   \   ll..1
                                                      Bradley P. Lunsford, Judge




                                                         16